Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 1 of 11



                        EXHIBIT D

                  U.S. Patent No. 8,762,498




                    ORIGINAL COMPLAINT
              Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 2 of 11


                                                                           Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                US008762498B2


     c12)   United States Patent                                                      (10)    Patent No.:     US 8,762,498 B2
            Campbell et al.                                                           (45)    Date of Patent:    *Jun. 24, 2014

     (54)   APPARATUS, SYSTEM, AND METHOD FOR                                    (56)                            References Cited
            COMMUNICATING TO A NETWORK
            THROUGH A VIRTUAL DOMAIN                                                                    U.S. PATENT DOCUMENTS

                                                                                         5,636,371      A         6/1997    Yu
     (71)   Applicant: Darmate Glassworks LLC, Las Vegas,                                5,708,654      A         111998    Arndt et al.
                       NV(US)                                                            5,805,820      A         9/1998    Bellovin et al.
                                                                                         5,926,549      A         7I1999    Pinkas
     (72)   Inventors: Douglas A. Campbell, Henderson, NV                                5,931,912      A         8/1999    Wu et al.
                       (US); Alan B. Hamor, Pennington, NJ                               5,961,593      A        10/1999    Gabber et al.
                                                                                         6,003,083      A        12/ 1999   Davies et al.
                       (US); Mike D. Helton, Las Vegas, NV
                                                                                         6,014,660      A         1/2000    Lim et al.
                       (US)                                                              6,014,698      A         1/2000    Griffiths
                                                                                         6,026,445      A         212000    Kephart et al.
     (73)   Assignee: Darmate Glassworks LLC, Las Vegas,                                 6,052,736      A         412000    Ogle et al.
                      NV(US)                                                             6,061,743      A   *     512000    Thatcher et al. .............. 719/328
                                                                                         6,091,951      A         712000    Sturniolo et al.
                                                                                         6,092,100      A         712000    Berstis et al.
     ( *)   Notice:      Subject to any disclaimer, the term ofthis                      6,098,111      A         8/2000    Maegawa et al.
                         patent is extended or adjusted under 35                         6,119,171      A         912000    Alkhatib
                         U.S.C. 154(b) by 0 days.
                                                                                                                    (Continued)
                         This patent is subject to a terminal dis-
                                                                                                         OTHER PUBLICATIONS
                         claimer.
                                                                                 "Darpa Internet Program Protocol Specification," Internet Protocol,
     (21)   Appl. No.: 131731,731
                                                                                 Sep. 1981; pp. 1-45.
     (22)   Filed:       Dec. 31, 2012                                                                              (Continued)
     (65)                   Prior Publication Data                               Primary Examiner - Van Nguyen
            US 2013/0159464 Al           Jun. 20, 2013                           (74) Attorney, Agent, or Firm -Amin, Turocy & Watson,
                                                                                 LLP
                      Related U.S. Application Data
     (60)   Continuation of application No. 11/717,911, filed on                 (57)                              ABSTRACT
            Mar. 13, 2007, now Pat. No. 8,370,457, which is a                    The present invention is an apparatus, system and method for
            division of application No. 09/542,858, filed on Apr. 4,             communicating to a network through an ad hoc virtual
            2000, now Pat. No. 7,209,959.                                        domain. The present invention contains a deceiver, a control-
                                                                                 ler, and a forwarder through which a client communicates
     (51)   Int. Cl.                                                             through. The deceiver, controller, and forwarder collectively
            G06F 15116                    (2006.01)                              establish the domain in which the ad hoc virtual namespace
     (52)   U.S. Cl.                                                             will exist. This invention allows clients to interact over a
            USPC ............................ 709/219; 709/203; 709/223          network in a fashion that is anonymous and unique to the
     (58)   Field of Classification Search                                       session which the client is engaging in.
            None
            See application file for complete search history.                                           20 Claims, 4 Drawing Sheets




                                                                 Reply data from the destination
                                                      413       website (108) are routed through
                                                                      the Forwarder (107)



                                                                 The Forwarder determines the
                                                      414        Client's (101) IP from previous
                                                                          query in (408)



                                                               The Forwarder (107) forwards back
                                                            reply data from destination website (108)
                                                      415                to the Client (101)




DataCloud Technologies, LLC                                                                                                                                 Page | D-1
               Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 3 of 11




                                                                    US 8, 762,498 B2
                                                                               Page 2


     (56)                     References Cited                                           6,704,317   Bl    3/2004 Dobson
                                                                                         6,718,359   B2    412004 Zisapel et al.
                        U.S. PATENT DOCUMENTS                                            6,751,677   Bl    6/2004 Ilnicki et al.
                                                                                         6,779,039   Bl    8/2004 Bommareddy et al.
            6,182,148   Bl     112001   Tout                                             6,785,705   Bl    8/2004 Kocherlakota
            6,185,626   Bl     2/2001   Chivi et al.                                     6,823,454   Bl   1112004 Hind et al.
            6,189,030   Bl     2/2001   Kirsch et al.                                    6,880,089   Bl    412005 Bommareddy et al.
            6,195,691   Bl     2/2001   Brown                                            6,891,887   Bl    512005 Dobson
            6,201,962   Bl     3/2001   Sturniolo et al.                                 6,910,180   Bl    6/2005 Cui et al.
            6,205,489   Bl     3/2001   Kapoor                                           6,931,434   Bl    8/2005 Donoho et al.
            6,249,801   Bl     6/2001   Zisapel et al.                                   7,209,959   Bl* 4/2007 Campbell et al. ............. 709/219
            6,256,031   Bl*    7/2001   Meijer et al. .................. 715/854         7,472,200   Bl   12/2008 Taylor et al.
            6,256,664   Bl     7/2001   Donoho et al.                                    7,801,080   B2    9/2010 Kimetal.
            6,256,739   Bl     7/2001   Skopp et al.                                     8,370,457   B2 * 212013 Campbell et al. ............. 709/219
            6,262,976   Bl     7/2001   McNamara
            6,272,540   Bl     8/2001   Yadav et al.                                                  OTHER PUBLICATIONS
            6,317,775   Bl    1112001   Coile et al.
            6,338,082   Bl     112002   Schneider                                   RFC 1034, "Domain Names~oncepts and Facilities,"Network
            6,353,850   Bl     3/2002   Wies et al.                                 Working Group, P. Mockapetris, ISI, Nov. 1987; pp. 1-37.
            6,370,584   Bl     412002   Bestavros et al.                            RFC 1035, "Domain Names-Implementation and Specification,"
            6,442,687   Bl     8/2002   Savage                                      Network Working Group, P. Mockapetris, ISI, Nov. 1987; pp. 1-38.
            6,449,657   B2     912002   Stanbach et al.                             International Search Report dated Aug. 28, 2001, for International
            6,493,765   Bl    12/2002   Cunningham et al.                           Application No. PCT/USOl/08637, 7 pages.
            6,496,931   Bl    12/2002   Rajchel et al.                              OA dated Feb. 11, 2004 for U.S. Appl. No. 09/542858, 8 pages.
            6,502,135   Bl    12/2002   Munger et al.                               OA dated Jan. 12, 2005 for U.S. Appl. No. 09/542858, 8 pages.
            6,507,585   Bl     112003   Dobson
                                                                                    OA dated Sep. 30, 2005 for U.S. Appl. No. 09/542858, 8 pages.
            6,510,464   Bl     112003   Grantges et al.
            6,549,516   Bl     4/2003   Albert et al.                               OA dated May 18, 2006 for U.S. Appl. No. 09/542858, 8 pages.
            6,594,254   Bl     7/2003   Kelly                                       OA dated Jul. 9, 2010 for U.S. Appl. No. 11/717911, 51 pages.
            6,606,315   Bl     8/2003   Albert et al.                               OA dated Dec. 23, 2010 for U.S. Appl. No. 11/717911, 18 pages.
            6,628,654   Bl     9/2003   Albert et al.                               OA dated Apr. 12, 2012 for U.S. Appl. No. 11/717911, 34 pages.
            6,629,149   Bl     9/2003   Fraser et al.                               OAdatedSep. 17, 2012 for U.S. Appl. No. 11/717911, 11 pages.
            6,633,560   Bl    10/2003   Albert et al.
            6,674,743   Bl     112004   Amara et al.                                * cited by examiner




DataCloud Technologies, LLC                                                                                                                      Page | D-2
                                                                                                                          ~
                                                                                                                          00
                                   105                                                                                    •
                                    DNS                                                                                   ~
                                                                                                                          ~
                                   Name                                                                                   ~
                                                                                                                          ~
                                  Server                                                            200                   ~
                                                                                                                          =
                               192.168.1.102
                                                                                                * Stored Client IP
                                                                                                (192.168.1.101)




DataCloud Technologies, LLC
                                                                                              *Stored Website IP
                                                         ®t- J0
                                                                         106         ~           (192.168.1.103)          2'
                                                                                                                          :=
                                                                       Controller    V--V-                                 N
                                                    ®                                          * Stored Forwarder         ~
                                                                                                                          ...
                                                                     192.168.1.105               (192.168.1.106)          N
                                                                                                                          0
                                    104                                                              11              11

                                 Deceiver
                                                    ...                                      * Stored Time To Live
                                                                                                     (TTL)
                                                                                                                          .......
                               192.168.1.104         +11                                                                  1J1
                                                                                                                          ('D
                                                                                                                          =-
                                                                                                                          ('D
                                                      @            @•I It®                                                .....
                                                                                                                          ....
                                                                                                                          0
                              0tl IJ®                          0                         @)                               ........
                                                   101                                                        108
                                                               -__JI           101
                                                   Client
                                               192.168.1.101
                                                               ...
                                                                .A- I     Forwarder
                                                                                         ...                 Website
                                                                                                              Server
                                                               ~II      192.168.1.106    +11              192.168.1.103
                                                                                                                          d
                                                               @                                                          rJl
                                                                                         ®                                00
                                                                                                                          ~
                                                                                                                          0--,
                                                                                                                          N
                                                                                                                          ~
                                                                                                                          \C
                                                                                                                                     Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 4 of 11




                                                                                                    igure 1               00

                                                                                                                          N
                                                                                                                          =




Page | D-3
                                                                                                                                                       ~
                                     Source        Destination                                Source          Destination                              00
                                                                    Data Field                                                   Data Field            •
                                     Address        Address                                   Address          Address                                  ~
                                                                                                                                                       ~
                                  1192.i68.i.1011192.i68.i.104 rwww.edrtech.com   1       1192.i6s.iiolll92168~i.io6        I oata-(00101101) I         ~
                                                                                                                                                       ~
                              ©      Port: 1234     Port:0053
                                                                                      0      Port: 1234        Port:0060                               =~




DataCloud Technologies, LLC
                              @   1192.168.1.1041192.168.1.1051 www.edrtech.com   I @     I Forwarder query for valid user I website destination
                                     Port: 0053     Port: 1234                                                                                         2'
                                                                                                                                                        :=
                                                                                                                                                        N
                                                                                                                                                       ~....
                              @   1192.168.1.1051192.168.1.1021 www.edrtech.com   I @I              Controller response to Forwarder query         I   N
                                                                                                                                                       0
                                                                                                                                                       ....
                                                                                                                                                       ....
                                     Port: 1234     Port: 1234


                                   192.168.uo21192.i68.1.105     I 192.168.1.106 I @      I 192.168.1.106 I 192.168.1.103 I Data (00101101)            1J1
                                                                                                                                                       ('D
                              ©!                                                              Port: 0060       Port:0080
                                                                                                                                                       =-
                                                                                                                                                       ('D
                                                                                                                                                       .....
                                     Port: 1234  Port: 1234                                                                                            N
                                                                                                                                                       0
                                                                                                                                                       .....
                              ©   I 192.i68.i.105 I 192.i68.i.104 I 192.168.1.106 1   @   1192.168.1.1031192.168.1.1061 Data (00101101)            I   ....
                                     Port: 1234     Port:0053                                 Port: 0080       Port: 0060

                                                                                      @   1192.168.1.1061192.168.1.1011 Data (00101101)
                              ©   1192.168.1.1041192.168.1.1011 192.168.1.106     ~
                                     Port:0053     Port: 1234                                 Port:0060        Port: 1234                              d
                                                                                                                                                       rJl
                                                                                                                                                       00
                                                                                                                                                       ~
                                                                                                                                                       0--,
                                                                                                                                                       N
                                                                            Figure 2                                                                   ~
                                                                                                                                                       \C
                                                                                                                                                               Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 5 of 11




                                                                                                                                                       00

                                                                                                                                                       N
                                                                                                                                                       =




Page | D-4
             Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 6 of 11




     U.S. Patent                          Jun.24,2014         Sheet 3 of 4                            US 8,762,498 B2




                                                                                              "f/I

                                                                     Deceiver (104) stores to the Controller (106):
                                                                                   (1) The client's IP
                  Configure client (101) browser and          407           (2) The destination website IP
         401             related appliications                 '- './            (3)The Forwarder IP
                                                                                  (4) The TIL value


                 Client (101) logs in to start a session                                      ,,,
                        for a predetermined time
                                                                          Deceiver (104) returns to the Client (101)
                                                               408        the Forwarder (107) IP as the destination
                                                                 '-v                  website (108) IP
                  Resolver is queried by client (101)
                     to resolve domain name and                                                •17
         403       routes packet to Deceiver (104)
                                                                                    The Client (101) forwards
                                                                 409  ,..,..
                                                                             the data to the Forwarder (107) through
                                                                   '-                      a known port

         404       Deceiver (104) forwards query to
                           Controller (106)
                                                                         The Forwarder (107) queries the
                                                                      Controller (106) to determine: (1) validity
                                                               410 I./ of Client (101), (2) the destination
                                                                '- website (108) IP, and (3) if TTL has expired
                Controller (104) queries DNS (105) for IP
                   of website server (108), establishes
       405     client (101) location and determines am                                        1


                                                                                If query is not valid, or if TTL
                                                                 411            has expired, Forwarder (107)
                                                                   ' - l/           aborts communication

                  Controller (104) establishes contact
       406           with a valid Forwarder (107)
                                                                                              '"
                                     I
                                                                        If query is valid, Forwarder (107)
                                     I
                                                               412 ~ communicates with destination
                                     I                          ' - website (108), using the Forwarder's (107)
                                    ...                                           IP as the source

                                                                                              ,.  I
                                                                                                  I




                                                            Figure 3


DataCloud Technologies, LLC                                                                                            Page | D-5
           Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 7 of 11




     U.S. Patent              Jun.24,2014       Sheet 4 of 4               US 8, 762,498 B2




                                                  +
                                    Reply data from the destination
                     413           website (108) are routed through
                       '-- ~             the Forwarder (107)


                                                  ~'
                                    The Forwarder determines the
                    41 4            Client's (101) IP from previous
                        ~
                                             query in (408)


                                                  ''fT




                                  The Forwarder (107) forwards back
                               reply data from destination website (108)
                    41 5      _/            to the Client (101)
                        ~




                                            Figure 4


DataCloud Technologies, LLC                                                             Page | D-6
              Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 8 of 11




                                                           US 8,762,498 B2
                                    1                                                                       2
         APPARATUS, SYSTEM, AND METHOD FOR                                   ated site. The Domain Name System is comprised of a dis-
           COMMUNICATING TO A NETWORK                                        tributed database and name servers that access that database.
             THROUGH A VIRTUAL DOMAIN                                           One of the main problems with the current utilization ofIP
                                                                             addresses and domain names on the World Wide Web
                     RELATED APPLICATIONS                                    (WWW) is that the WWW is based largely on the hypertext
                                                                             transport protocol ("HTTP-protocol"). The nature of HTTP
        This application is a continuation of U.S. patent applica-           protocol allows information, such as a client's e-mail address,
     tion Ser. No. 11/717,911, entitled "NETWORK COMMU-                      web sites that were visited, and information on the client's
     NICATIONTHROUGHA VIRTUAL DOMAIN", filed Mar.                            software and host computer, to be recorded and traced by the
     13, 2007 (issued as U.S. Pat. No. 8,370,457 on Feb. 5, 2013),      10   server. This opens up the user to a range of privacy threats
     which is a divisional of U.S. patent application Ser. No.               including unwanted e-mails, solicitations, and "cookies"
                                                                             (data that is stored on the client's machine by a server and
     09/542,858, entitled "APPARATUS, SYSTEM, AND
                                                                             subsequently used for identification).
     METHOD FOR COMMUNICATING TO A NETWORK
                                                                                Furthermore, clients that wish to cloak themselves from
     THROUGH A VIRTUAL DOMAIN PROVIDING ANO-                            15   such intrusions are forced into systems that simply provide
     NYMITY TO A CLIENT COMMUNICATING ON THE                                 alternate account identities for the client; while the client is
     NETWORK", filed Apr. 4, 2000 (issued as U.S. Pat. No.                   protected, the alternate account identity becomes the object of
     7,209,959 on Apr. 24, 2007), the entireties of which are incor-         the unwanted e-mails, "cookies", etc., instead. The effect of
     porated herein by reference.                                            this is similar to the client manually creating a new user
                                                                        20   account in which to browse the WWW.
                    SCOPE OF THE INVENTION                                      One of the solutions available is to route the client through
                                                                             a proxy server in order to substitute IP information being sent
        This invention relates generally to networks and network             by the client. When a client desires to visit a web server, the
     systems, and more specifically to a system and method for               packets sent from client's computer are routed through a
     enabling anonymous network activity, while establishing vir-       25   proxy server. At the proxy server, the server executes algo-
     tual namespaces for clients.                                            rithms to extract information that would identify the client,
                                                                             and replaces the information with predetermined substitutes.
                           BACKGROUND                                           Afterwards, the proxy server routes the packet out to the
                                                                             web server. Once the web server receives the packet, all of the
        The proliferation and expansion of computer systems, net-       30   information points back to the proxy server, and not to the
     works, databases, the Internet, and particularly the World              client. This in effect "hides" the client from the web server.
     Wide Web (WWW), has resulted in a vast and diverse collec-                 However, a drawback to such systems is that, as mentioned
     tion ofinformation and means of communication. The current              before, the client is obtaining protection merely through the
     Internet infrastructure involves millions of computers linked           use of an alternate identity that is ultimately assigned back to
     together on a computer network. This network allows all of         35   the same client. Furthermore, current systems do not have any
     the computers to communicate with one another. Clients are              added flexibility designed in the system to take advantage of
     typically linked to the Internet via Internet Service Providers         anonymous client group browsing or multiple group associa-
     (ISP's), which in turn connect to larger ISP's. This allows             tion. In order to fully take advantage of ad hoc identity brows-
     numerous clients to communicate to each other through their             ing, additional features need to be added in order to create a
     various connections.                                               40   "community-like" environment among numerous anony-
        In general, all the machines on the Internet can be catego-          mous clients.
     rized into two types: servers and clients. Typically, machines
     that provide services (like Web servers, FTP servers, Email                         SUMMARY OF THE INVENTION
     servers, etc.) are servers. Servers are loaded with the appro-
     priate software in order to allow them to perform their            45      To address the above-discussed deficiencies in existing
     intended services. Machines that request information from               systems, the present invention involves the use of three algo-
     servers are typically called clients. In order to differentiate         rithms, known collectively as DNS Misdirection and indi-
     between machines on the network, each machine is given a                vidually as the deceiver, the controller, and the forwarder. The
     unique address called an IP address.                                    deceiver communicates with clients and with the controller.
        The IP address is a thirty-two bit number that is normally      50   The deceiver provides name resolution for clients. The rou-
     expressed as 4 octets in a dotted decimal number (e.g.,                 tine works the same as a standard name server, except when a
     192.168.1.101). Each of the octets can have values between 0            query is received from a client, the deceiver allows the con-
     and 255 (2 8 possibilities peroctet). When a client connects to         troller to supply the information. The controller communi-
     the Internet, the client is assigned an IP address through their        cates with the deceiver and the forwarder. The controller
     Internet Service Provider (ISP) for the duration of the con-       55   determines the address, "time to live" (TTL), and other DNS
     nection. Conversely, the IP addresses of servers are relatively         result fields and returns them to the deceiver. The controller is
     static, and do not change very often.                                   queried by the forwarder for the site address that the client
        Because it is difficult for clients to remember IP addresses,        intended to reach.
     and because IP addresses need to change, most servers on the               One advantage of the invention deals with isolating client
     Internet possess domain names (e.g., "www.whoknow-                 60   activity on the Internet. Another important feature of the
     z.com") to help users reach their intended servers without              invention is that the DNS Misdirection system allows for the
     remembering strings of numbers. Name servers, used in the               creation of virtual namespaces. Through these namespaces,
     domain name system (DNS), map the human-readable names                  the isolated clients can anonymously browse the Internet
     into IP addresses to help clients reach their destinations.             while being part of a virtual community. By utilizing virtual
     When a client enters a domain name, the browser (via a             65   namespaces and generated root domain names (e.g., "car-
     resolver) extracts the domain name and passes it to a name              lover", "winetaster", "stockpicker"), the community activi-
     server, which will return the correct IP address to the associ-         ties would be inaccessible to all but intended clients. Further-




DataCloud Technologies, LLC                                                                                                              Page | D-7
              Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 9 of 11




                                                             US 8,762,498 B2
                                     3                                                                         4
     more, since virtual namespaces would create a domain                       described in greater detail in RFC 791 ("DARPA Internet
     through which clients could identify themselves and commu-                 Program Protocol Specification"). By parsing the data field
     nicate through, network administrators could establish ad hoc              through the controller (106), the deceiver will determine the
     software applications as well as domain-specific identifiers               intended domain name that the client (101) wants to reach.
     that could be assigned to a user or groups of users.                           From this point, the deceiver (104) queries the controller
                                                                                (106) to initiate a name resolution. The controller (106) then
            BRIEF DESCRIPTION OF THE DRAWINGS                                   sends the packet (2) where the IP destination address of the
                                                                                DNS (105) is now placed in the packet (2), and is transmitted
        The following drawings illustrate certain embodiments of                onward. In the meantime, the controller (106) stores the cli-
     the present invention.                                                10   ent's (101) IP location, and determines a name-to-IP address
        FIG. 1 schematically shows the system architecture of an                time-to-live (TTL). The TTL is the time period in which the
     exemplary network on which one embodiment of the inven-                    client (101) may assume a valid name-to-IP address. The TTL
     tion may be implemented.                                                   of the name-to IP address may be established through the use
        FIG. 2 illustrates the packet contents as they are routed               of cache, or any other suitable memory available. Typically,
     through the network.                                                  15   the TTL field is a 32 bit integer that represents units of
        FIG. 3 generally provides a flowchart representation of a               seconds, and is primarily used by resolvers when they cache
     client sending a packet to be resolved, and the subsequent                 network resource records. The TTL describes how long a
     misdirection of the client to a destination website via the                resource record can be cached before it should be discarded.
     present invention.                                                         The TTL may be assigned by the administrator for the zone
        FIG. 4 generally provides a flowchart representation when          20   where the data originates. Under the present invention, once
     the website server responds back to the client through the                 the TTL expires, the client must perform another query in
     invention.                                                                 order to establish a connection with an IP address.
                                                                                   Upon receipt of the packet (2), the controller (106) deter-
                      DETAILED DESCRIPTION                                      mines the source of the packet, and subsequently proceeds to
                                                                           25   process the domain name resolution request, and queries the
        FIG.1 illustrates an embodiment of the system architecture              DNS name server (105) in packet (3) to obtain the website
     that contains at least one client (101 ). This client consists of a        server (108) IP address. When the destination website IP
     personal computer, which contains an interface to a computer               address is resolved in the DNS (105), it is transmitted back to
     network, such as a modem, network interface card, etc. The                 the controller (106) in packet (4). When the controller (106)
     client (101) may also be generalized as any client application.       30   obtains the IP address of the destination website server (108),
     Loaded in the client computer (101) are an Internet browser                the controller (106) then proceeds to establish connection
     and a resolver (not shown). When the client (101) wishes to 20             with a forwarder (107) through which to communicate
     connect to a site on the Internet, the client (101) will typically         through. Once connected, the controller (106) then records
     enter a destination site domain name into the computer's                   the IP address of the forwarder (107). The forwarder's (107)
     Internet browser (e.g., "www.whoknowz.com"). In FIG. 1,               35   address is then used by the controller (106) to create a valid
     the destination site is a web server (108). The Internet browser           session for the client (101), by correlating the forwarder
     will typically be connected through an ISP (not shown). The                address with the TTL of the client (101) and the destination
     domain name can be embedded in a URL (via hyperlink), or                   website server (108). As long as the client's name-to-IP-
     can be explicitly entered by the client.                                   address has not expired (i.e., the TTL has not run out), the
        Ifthe client (101) is to reach the web server (108), the client    40   controller (107) will associate the established forwarder
     needs to obtain the web server's (108) IP address, shown in                (107) with the session. After connecting with a forwarder
     FIG. 1 (all of the hypothetically disclosed IP addresses in the            (107), the controller (106) then proceeds to store the client
     invention are shown in the figure). With the architecture used             (101) IP address, the destination website (108) IP address, the
     in existing systems, the IP address must be resolved into a 32             IP address of the forwarder (107), and the determined TTL.
     bit (IPv4)/128 bit (IPv6) IP address. Normally, the ISP will          45   The stored elements (200) are disclosed in FIG. 1.
     furnish the clients with a DNS (105), which is accessed                       After storing the pertinent information, the controller (106)
     through the client's resolver. The resolver is typically predis-           then returns the forwarder (107) IP address back to the
     posed with two IP addresses, which represent the primary and               deceiver (104) via packet (5). The contents of packet (5) are
     secondary name servers that may be accessed. The name of                   shown in FIG. 2. After the packet (5) is routed through the
     the server may be entered manually, or may be provided by             50   deceiver (104), the packet (6) is then transmitted to the client
     using Dynamic Host Configuration Protocol (DHCP). The                      (101), along with the TTL. Upon receipt of the packet (6), the
     process of resolving domain names, and the operation ofDNS                 client will be "deceived" into thinking that the forwarder
     servers is addressed further in detail in RFC 1034 ("Domain                (107) IP address is actually the destination website server
     Names-Concepts and Facilities"-last update: Nov. 17,                       (108). At this point, any communication between the client
     1999), and RFC 1035 ("Domain Names-Implementation                     55   (101) and the website server (108) will be taking place in a
     and Specification"-last update: Nov. 17, 1999).                            virtual domain, since both the client (101) and the website
        Under the current invention, when an unresolved packet is               server (108) do not technically exist to each other-the client
     sent from client (101), the packet is processed through the                is isolated from the destination sites ofhis or her data packets,
     deceiver (104). A more detailed representation of the packet,              and the destination sites are isolated from the clients that are
     as well as exemplary port connections, is shown in FIG. 2. It         60   accessing the site.
     should be pointed out that the term "packet" may mean an IP                    One advantage of this configuration is that the virtual
     packet, an UDP datagram, or other transmitted data. When the               namespaces allow system administrators and clients to create
     packet (1) is transmitted, the packet will be transparently                a virtually endless string of identities for clients and their
     addressed to the deceiver (104). Upon receipt of the packet,               target website server(s). For example, a virtual namespace
     the deceiver (104) will recognize the source of the packet (1)        65   may be set up as ".bank", thus identifying a bank classifica-
     through the IP source address, shown in FIG. 2. The fields in              tion. If a client wishes to visit a server that is known to be
     which the IP source and destination addresses function are                 related to banks, the client could type "wellsfargo.bank" and




DataCloud Technologies, LLC                                                                                                                 Page | D-8
             Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 10 of 11




                                                            US 8,762,498 B2
                                    5                                                                        6
     be routed to "wellsfargo.com" via the system described in                establishes contact with an available forwarder through
     FIG. 1. Alternately, a client could enter"* .bank" and receive           which the client session may be transmitted through, and
     an HTML page with all registered entries. Furthermore, the               subsequently records the IP address. While it is not displayed
     client could customize the identification used on the Internet           in the flowchart, if the controller determines that: (1) a TTL
     (e.g., "wellsfargo.doug"). Names could be created ad hoc or              has expired; (2) an invalid client is sending the query; (3) a
     could be associated with groupware (e.g., "mother.birthday-              valid forwarder is unavailable; or (4) a desired website desti-
     .card"; "smith.family.reunion.newyork"). The variations are              nation is invalid, or any combination thereof, the controller
     virtually endless.                                                       aborts the remainder of the process and transmits the appro-
        Some of the implementations of the virtual namespaces                 priate message or subroutine to the client. If everything is
     and underlying domains include, but are not limited to:             10   determined to be valid, then the controller proceeds to store
        (1) creating unique environments for marketing, branding,             into memory the client's IP address, the destination website
     advertising and promotion purposes;                                      IP address, the forwarder IP address, and the TTL (407).
        (2) allowing for personalized Web identities for individu-               In step (408), the controller sends back to the deceiver the
     als, corporations, organizations, etc.;                                  forwarder IP address, that is masquerading as the destination
        (3) providing anonymous browsing, searching and e-mail-          15   website IP address. The deceiver in turn sends the data back to
     ing;                                                                     the client (409), where the client then connects with the
        (4) creating environments for users to establish groups for           forwarder through a known port. The forwarder next queries
     collaborative communication or application purposes;                     the controller to determine the validity of the client, the status
        (5) cataloguing domain names under intuitive categories or            of the TTL, and the IP address of the website which the client
     functions (e.g. "bestbuy.shop", "amazon.shop", etc.);               20   is trying to reach (410). Just like the controller, if the for-
        (6) creating a search index which allows the user(s) to               warder determines at this point that: ( 1) a TTL has expired; (2)
     locate all members of a specific category and identifying                an invalid client is sending the query; or (3) a desired website
     distinct products, goods, services, content, or information              destination is invalid, or any combination thereof, the for-
     provided by any member of any category and/or identifica-                warder aborts the remainder of the process, and transmits the
     tion;                                                               25   appropriate message or subroutine back to the client (411). If
        (7) creating directories that contain telephone, Internet,            everything is determined to be valid, the forwarder will pro-
     fax, wireless, page, cellular, email, instant messaging and/or           ceed to transmit the client's data to the destination website
     similar data under one or more human readable formats                    server (412).
     addressable by a communication device.                                      Once the destination web site receives the data from the
        When the client makes a transmission to the website server       30   client, the server will only recognize the forwarder as the
     (108), the packet (7) is now routed to the forwarder (107). The          source, and thus would only communicate back to the client
     client (101) will typically connect to the forwarder (107)               via the forwarder. Accordingly, ifthe website server requires
     through a well-known port. After receiving the packet from               to communicate back to the client, the data is routed through
     the client (101), the forwarder (107) proceeds to query the              the forwarder (413). When data is received by the forwarder,
     controller (106) (shown as packet (8)) to determine: (1)            35   the forwarder, in principle, reverses the process disclosed in
     whether the client (101) is valid; (2) if the TTL has not                (410) to determine the source client which is intended to
     expired; and (3) ifthe IP address of the web site server (108)           receive the website server's data (414). The data may be of
     that the client wishes to connect to is valid. If everything is          any kind including, but not limited to, text, programs, applets,
     confirmed, the controller (106) then sends back the relevant             video, audio, etc. Once the forwarder determines the client's
     information via packet (9). The forwarder (107) then extracts       40   proper IP address, the forwarder then transmits the reply data
     the needed information including the website server (108) IP             back to the client (415).
     address, and forwards the packet on to its intended destina-                Although the present invention has been described in
     tion.                                                                    detail, it is to be understood that various changes, alterations,
        It should be understood that the deceiver (104), the con-             and substitutions can be made without departing from the
     troller (106), and the forwarder (107) are applications. The        45   spirit and scope of the invention. More particularly, it should
     website server (108) may be generalized as any server appli-             be apparent to those skilled in the pertinent art that the above
     cation. Furthermore, the deceiver (104), the controller (106),           described invention is algorithmic and is executable by a
     and the forwarder (107) can all be on a single computer, or              suitable conventional computer system or network. Alternate
     separate computers. Also, the deceiver (104) and the control-            embodiments of the present invention may also be suitably
     ler (105) can be on the client's computer.                          50   implemented, at least in part, in firmware or hardware, or
        FIG. 3-4 represent a flowchart representation of the inven-           some suitable combination.
     tion as previously disclosed in FIG. 1-2. In step (401), the                What is claimed is:
     client configures software/hardware on the client computer,                 1. A method, comprising:
     and establishes a session by signing on or logging into a                   determining, by a controller device comprising a proces-
     network for a predetermined time (402). When the client             55         sor, a destination internet protocol (IP) address from a
     wishes to transmit data onto the network, or otherwise com-                    plurality of categories for virtual names based on a vir-
     municate with other computers or servers, one option avail-                    tual namespace destination address specified by request
     able for the client is to query the resolver in order to retrieve              data received from a device, wherein a category of the
     an intended destination site (403). In (403), the resolver query               plurality of categories is related to the virtual namespace
     is routed to the deceiver. After receiving the contents of the      60         destination address;
     resolver, the deceiver then forwards the query to the controller            establishing a correlation between the destination IP
     in (404).                                                                      address and a forwarder IP address of a forwarder
        When the controller receives the query packet, the control-                 device; and
     ler next records the location of the client, determines the TTL             instructing the forwarder device to send the request data to
     for the client session, and further queries a DNS name server,      65         the destination IP address.
     and receives back the IP address of the website which the                   2. The method of claim 1, wherein the virtual namespace
     client wishes to contact (405). In (406), the controller then            destination address comprises a domain name extension.




DataCloud Technologies, LLC                                                                                                               Page | D-9
             Case 2:20-cv-00872 Document 1-4 Filed 06/08/20 Page 11 of 11




                                                             US 8,762,498 B2
                                     7                                                                          8
      . 3. The ~ethod of claim 1, wherein the plurality of catego-                 13. The system of claim 8, wherein the operations further
     nes for virtual names comprises respective human-readable                  comprise establishing a name-to-IP-address time-to-live
     words.                                                                     (TTL) value that defines a time period of validity for the
        4. The method of claim 1, wherein the determining the                   correlation.
     destination IP address comprises sending, by the controller                   14. The system of claim 13, wherein the operations further
     device, a query to a server device to initiate a name resolution           comprise initiating a sending, to the forwarder device of
     for the virtual namespace destination address.                             confirmation information confirming at least one of a validity
        5. The method of claim 1, further comprising:                           of the device or a status of the name-to-IP-address TTL value
        establishing a name-to-IP-address time-to-live (TTL)                    of the device.
             parameter of the device, wherein the name-to-IP-ad-           10
                                                                                   15. The system of claim 8, wherein the operations further
             dress TTL parameter defines a time duration for which              comprise sending a data packet comprising the forwarder IP
             the correlation is valid.                                          address to the device.
        6 . .The method of claim 1, further comprising initiating a                16. A non-transitory computer-readable storage device
     sendmg of a data packet comprising the forwarder IP address                comprising computer-executable instructions that in
     to the device.                                                        15   respon.s~ to execution, cause a system to perform opera;ions,
        7. The method of claim 5, further comprising:                           compnsmg:
        receiving, from the forwarder device, a request to confirm                 in response to the receiving, from a device, a data request
             at least one of a validity of the device or a status of the              comprising a virtual namespace destination address,
            name-to-IP-address TTL parameter of the device· and                       selecting a destination internet protocol (IP) address
        in response to the receiving the request, sending a res~onse       20
                                                                                      from a plurality of categories for virtual names, wherein
            to the forwarder device confirming at least one of the                    a category of the plurality of categories corresponds to
            validity of the device or the status of the name-to-IP-                   the virtual namespace destination address;
             address TTL parameter of the device.                                  establishing a correlation between the destination IP
        8. A system, comprising:                                                      address and a forwarder IP address of a forwarder
        a processor, coupled to a memory, configured to execute or         25
                                                                                      device; and
             facilitate execution of computer-executable instructions              instructing the forwarder device to direct the data request to
            to perform operations, comprising:                                        the destination IP address.
             identifying a destination internet protocol (IP) address              17. The non-transitory computer-readable storage device
                corresponding to a category, of a plurality of catego-          of claim 16, wherein the operations further comprise estab-
                ries for virtual names, related to a virtual namespace     30   lishing a variable of the device that defines a time period for
                destination address represented in a data request from          which the correlation is to remain established.
                a device;                                                          18. The non-transitory computer-readable storage device
            establishing a correlation between a forwarder IP                   of claim 17, wherein the operations further comprise:
                address of a forwarder device and the destination IP               receiving, from the forwarder device, a request to confirm
                address; and                                               35         at least one of a validity of the device or a status of the
             sending an instruction to the forwarder device to forward                name-to-IP-address TTL variable of the device· and
                the data request to the destination IP address.                    in response to the receiving the request, sending a ;esponse
        9. The system of claim 8, wherein the data request com-                       to the forwarder device that indicates confirmation of at
     prises a domain name extension as at least a portion of the                      least one of the validity of the device or the status of the
     virtual namespace destination address.                                40         name-to-IP-address TTL variable of the device.
        10. The system of claim 9, wherein the domain name
                                                                                   19. The non-transitory computer-readable storage device
     extension is formatted as human language text.                             of claim 16, wherein the virtual namespace destination
        11. The system of claim 8, wherein the operations further               address comprises a domain name extension.
     comprise querying a server device to facilitate resolving a                   20. The non-transitory computer-readable storage device
     name for the virtual namespace destination address.                   45   of claim 16, wherein the selecting the destination IP address
        12. The system of claim 8, wherein the operations further               comprises sending a query to a server device to initiate a name
     comprise querying a domain name server to facilitate the                   resolution for the virtual namespace destination address.
     identifying the destination IP address.
                                                                                                        * * * * *




DataCloud Technologies, LLC                                                                                                                Page | D-10
